Exhibit 10.1



ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) made as of June 6, 2011, by and
among Consorteum Holdings, Inc., a Nevada Corporation, with offices located at
20 Adelaide Street East, Suite 910, Toronto, Ontario, Canada M5C2T6 (“Buyer”)
and Media Exchange Group, Inc., a Nevada Corporation, with offices located at
101 Church Street, Suite 14, Los Gatos, CA 95030 (“Seller”).


WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Buyer, and Buyer desires to purchase from Seller, all of
the properties, rights and assets as further described in this Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:


SECTION 1.                                PURCHASE AND SALE OF ASSETS.


1.1           Sale of Assets.  Seller agrees to sell, assign, transfer and
deliver to Buyer, and Buyer agrees to purchase from Seller, all of Seller’s
right, title and interest in and to the following assets (the “Assets”):


(i)  
The name of the Company - Media Exchange Group, Inc., along with the trade,
business name, phone number, listing, goodwill, and all other intangible assets
of the business including, but not limited to the wholly owned sub CW
Communications, Inc., a Colorado corporation;

(ii)  
All licenses, IP, work product, assignments, and any contracts entered into
regarding the development and implementation of the family of products related
to the digital trading card.



1.2           Excluded Assets.  There shall be excluded from the Assets and
retained by Seller, all assets of the Seller not included in paragraph 1.1 (the
“Excluded Assets”):


All assets relating to the Business of IntelliCell Biosciences, Inc.


1.3           Assumed Liabilities.  The Buyer shall assume, and hereby agrees to
pay, perform, fulfill and discharge the following (collectively, the “Assumed
Liabilities”):
 
 
(i)
the liabilities (including interest, costs and fees) identified on Schedule
1.3(i) attached hereto, each of which arises out of a note (each a “Note”)
entered into by Seller.

 
 
  (ii)       the liabilities listed on Schedule 1.3(ii)



The assumption of the Assumed Liabilities by Buyer hereunder shall not enlarge
any rights of third parties under contracts or arrangements with Buyer or Seller
or any of their respective affiliates or subsidiaries.
 
1.4           Excluded Liabilities.  It is expressly understood that Buyer shall
not assume, pay or be liable for any liability or obligation of Seller of any
kind or nature at any time existing or asserted, whether, known, unknown, fixed,
contingent or otherwise, including, without limitation, any liability or
obligation relating to, resulting from or arising out of (i) the Excluded
Assets, (ii) any fact existing or event occurring prior to, or relating to the
Assets.


1.5           Purchase Price.  In consideration of the sale by Seller to Buyer
of the Assets, and subject to the satisfaction of the conditions contained
herein, Buyer agrees to assume the $1,864,152 of Liabilities being assigned in
accordance with the terms of this Agreement.


1.6           Records and Contracts.  Seller shall deliver to Buyer all of the
Contracts relative to the Assets, with such assignments thereof and consents to
assignments as are necessary to assure Buyer of the full benefit of the
same.  Seller shall also deliver to Buyer all of Seller’s files and records
regarding the Assets.


1.7           Further Assurances.  Seller shall, from time to time after the
consummation of the transactions contemplated herein, at the request of Buyer
and without further consideration, execute and deliver further instruments of
transfer and assignment and take such other action as Buyer may reasonably
require to more effectively transfer and assign to, and vest in, Buyer the
Assets free and clear of all Liens.


1.8           Sales and Transfer Taxes.  All sales, transfer, use, recordation,
documentary, stamp, excise taxes, personal property taxes, fees and duties
(including any real estate transfer taxes) under applicable law incurred in
connection with this Agreement or the transactions contemplated hereby will be
borne and paid by Buyer.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.9           Transfer of Subject Assets.  Seller shall deliver or cause to be
delivered to Buyer good and sufficient instruments of transfer transferring to
Buyer title to all of the Assets, together with all required consents.  Such
instruments of transfer (a) shall contain appropriate warranties and covenants
which are usual and customary for transferring the type of property involved
under the laws of the jurisdictions applicable to such transfers, (b) shall be
in form and substance reasonably satisfactory to Buyer and its counsel,
(c) shall effectively vest in Buyer good and marketable title to all of the
Assets free and clear of all Liens, and (d) where applicable, shall be
accompanied by evidence of the discharge of all Liens against the Assets.  Buyer
agrees and acknowledges that the form of instrument of transfer attached hereto
as Exhibit A is acceptable.


1.10           Assignment and Assumption of Liabilities. Seller shall deliver or
cause to be delivered to Buyer good and sufficient instruments of transfer
transferring to Buyer all of the Liabilities, together with all required
consents. Buyer agrees and acknowledges that the form of instrument of transfer
attached hereto as Exhibit B is acceptable.




SECTION 2.                                REPRESENTATIONS AND WARRANTIES OF
SELLER.  In order to induce Buyer to enter into this Agreement, Seller, hereby
represents and warrants to Buyer as follows:


2.1           Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, with full
corporate power and authority to own or lease its properties and to conduct its
business in the manner and in the places where such properties are owned or
leased or such business is currently conducted or proposed to be conducted.


2.2           Required Action.  All actions and proceedings necessary to be
taken by or on the part of Seller in connection with the transactions
contemplated by this Agreement have been duly and validly taken, and this
Agreement and each other agreement, document and instrument to be executed and
delivered by or on behalf of Seller pursuant to, or as contemplated by, this
Agreement (collectively, the "Seller Documents”) has been duly and validly
authorized, executed and delivered by Seller and no other action on the part of
Seller is required in connection therewith.  Seller has full right, authority,
power and capacity to execute and deliver this Agreement and each other Seller
Document and to carry out the transactions contemplated hereby and
thereby.  This Agreement and each other Seller Document constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligation
of Seller, enforceable in accordance with its respective terms.


2.3           No Conflicts.  The execution, delivery and performance by Seller
of this Agreement and each other Seller Document does not and will not (i)
violate any provision of the Articles of Incorporation and by-laws of Seller, in
each case as amended to date, (ii) constitute a violation of, or conflict with
or result in any breach of, acceleration of any obligation under, right of
termination under, or default under, any agreement or instrument to which Seller
is a party or by which Seller or the Assets is bound, (iii) violate any
judgment, decree, order, statute, rule or regulation applicable to Seller or the
Assets, (iv) require Seller to obtain any approval, consent or waiver of, or to
make any filing with, any person or entity (governmental or otherwise) that has
not been obtained or made or (v) result in the creation or imposition of any
Lien on any of the Assets.


2.4           Compliance with Laws.  Seller’s operation of the Assets is in
compliance in all material respects with all applicable statutes, ordinances,
orders, rules and regulations promulgated by any federal, state, municipal or
other governmental authority (including the Federal Communications Commission),
and Seller has not received notice of a violation or alleged violation of any
such statute, ordinance, order, rule or regulation.


2.5           Title.  Seller has good and marketable title to all of the Assets
free and clear of all mortgages, pledges, security interests, charges, liens,
restrictions and encumbrances of any kind (collectively, “Liens”)
whatsoever.  Upon the sale, assignment, transfer and delivery of the Assets to
Buyer hereunder and under the Seller Documents, there will be vested in Buyer
good, marketable and indefeasible title to the Assets, free and clear of all
Liens.  The Assets include some of the assets (i) held for use by Seller to
conduct its business as presently conducted and (ii) necessary for Buyer to
operate its business in the same manner as such business is currently operated
by Seller.  All of the tangible Assets are in good repair, have been well
maintained and are in good operating condition, do not require any material
modifications or repairs, and comply in all material respects with applicable
laws, ordinances and regulations, ordinary wear and tear excepted.


2.6           No Litigation.  Seller is not now involved in nor, to the
knowledge of Seller, is Seller threatened to be involved in any litigation or
legal or other proceedings related to or affecting any Asset or which would
prevent or hinder the consummation of the transactions contemplated by this
Agreement.  Seller has not been operating its business under, and its business
is not subject to, any order, injunction or decree of any court of federal,
state, municipal or other governmental department, commission, board, agency or
instrumentality.


2.7           Licenses.  Seller is the holder of all licenses, permits and
authorizations with respect to its business, all of which are in full force and
effect and no licenses, permits or authorizations of any governmental department
or agency are required for the operation of its business which have not been
duly obtained.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
2.8           Assigned Contracts; Consents.  Except as has been obtained, no
approval, consent, authorization or exemption from or filing with any person or
entity not a party to this Agreement is required to be obtained or made by
Seller in connection with the execution and delivery of this Agreement and the
Seller Documents and the consummation of the transactions contemplated hereby
and thereby.


2.9           Customers and Suppliers.  Seller’s relations with its customers
and suppliers, including its Subscribers, are good and there are not pending or,
to Seller’s knowledge, threatened claims or controversies with any customer or
suppliers that, independently or collectively, is material to the Assets.


2.10           Brokers.  Seller has not retained any broker or finder or other
person who would have any valid claim against any of the parties to this
Agreement for a commission or brokerage fee in connection with this Agreement or
the transactions contemplated hereby.


2.11           Disclosure.  The representations, warranties and statements
contained in this Agreement and in the certificates and exhibits delivered by
Seller to Buyer pursuant to this Agreement do not contain any untrue statement
of a material fact, and, when taken together, do not omit to state a material
fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made.  There are no facts known to Seller
which presently or may in the future have a material adverse affect on the
Assets which has not been specifically disclosed herein..


SECTION 3.                                REPRESENTATIONS AND WARRANTIES OF
BUYER.  As a material inducement to Seller entering into this Agreement, Buyer
hereby represents and warrants to Seller as follows:


3.1           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.  Buyer has
all requisite power and authority to conduct its business as it is now conducted
and to own, lease and operate its properties and assets.


3.2           Required Action.  All actions and proceedings necessary to be
taken by or on the part of Buyer in connection with the transactions
contemplated by this Agreement have been duly and validly taken, and this
Agreement and each other agreement, document and instrument to be executed and
delivered by or on behalf of Buyer pursuant to, or as contemplated by, this
Agreement (collectively, the “Buyer Documents”) has been duly and validly
authorized, executed and delivered by Buyer.  Buyer has full right, authority,
power and capacity to execute and deliver this Agreement and each other Buyer
Document and to carry out the transactions contemplated hereby and
thereby.  This Agreement and each other Buyer Document constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligations
of Buyer enforceable in accordance with its respective terms.


3.3           No Conflicts.  The execution, delivery and performance by Buyer of
this Agreement and each other Buyer Document does not and will not (a) violate
any provision of the Articles of Organization or Operating Agreement of Buyer,
as amended to date, (b) constitute a violation of, or conflict with or result in
any breach of, acceleration of any obligation under, right of termination under,
or default under, any agreement or instrument to which Buyer is a party or by
which it is bound, (c) violate any judgment, decree, order, statute, rule or
regulation applicable to Buyer, or (d) require Buyer to obtain any approval,
consent or waiver of, or to make any filing with, any person or entity
(governmental or otherwise) that has not been obtained or made.  The officers
who execute this Agreement and the other Buyer Documents contemplated hereby on
behalf of Buyer have and shall have all requisite power to do so in the name of
and on behalf of Buyer.


3.4           Brokers.  Buyer has not retained any broker or finder or other
person who would have any valid claim against any of the parties to this
Agreement for a commission or brokerage fee in connection with this Agreement or
the transactions contemplated hereby.


SECTION 4.                                POST-CLOSING COVENANTS; SURVIVAL.


4.1           Post-Closing Transitional Matters.  For a period of ninety (90)
days following the closing of the transactions contemplated herein, Seller shall
provide, without additional cost to Buyer, such assistance as is reasonably
requested by Buyer in order to effect an orderly transition in the delivery of
the Assets.


4.2           Survival.  All representations, warranties, covenants, agreements
and indemnities contained in this Agreement, or in any exhibit, certificate,
agreement, document or statement delivered pursuant hereto, are material, shall
be deemed to have been relied upon by the parties and, shall survive the
consummation of the transactions contemplated herein for a period of one (1)
year regardless of any investigation conducted by or knowledge of any party
hereto.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
SECTION 5.  NOTICES.  All notices and other communications required to be given
hereunder, or which may be given pursuant or relative to the provisions hereof,
shall be in writing and shall be deemed to have been given when delivered in
hand or mailed, postage prepaid, by first class United States mail, certified
return receipt requested as follows:


If to Buyer:                                                        Consorteum
Holdings, Inc.
20 Adelaide Street East, Suite 910
Toronto, Ontario, Canada M5C2T6


If to Seller:                                                         Media
Exchange Group, Inc.
101 Church Street, Suite 14
Los Gatos, California 95030


or to such other address of which any party may notify the other parties as
provided above.  Notices shall be effective as of the date of such delivery or
mailing.


SECTION 6.  MISCELLANEOUS.


6.1           Assignability; Binding Effect.  This Agreement shall not be
assignable by Seller except with the written consent of Buyer.  This Agreement
shall be binding upon and shall inure to the benefit of, the parties hereto and
their respective successors and assigns.


6.2           Headings.  The subject headings used in this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.


6.3           Amendments; Waivers.  This Agreement may not be amended or
modified, nor may compliance with any condition or covenant set forth herein be
waived, except by a writing duly and validly executed by Buyer and Seller or, in
the case of a waiver, the party waiving compliance.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, or any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.


6.4           Entire Agreement.  This Agreement, together with the schedules and
exhibits hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes and cancels any and all
prior or contemporaneous arrangements, understandings and agreements between
them relating to the subject matter hereof.


6.5           Severability.  In the event that any provision or any portion of
any provision of this Agreement shall be held to be void or unenforceable, then
the remaining provisions of this Agreement (and the remaining portion of any
provision held to be void or unenforceable in part only) shall continue in full
force and effect.


6.6           Governing Law.  This Agreement and the transactions contemplated
hereby shall be governed and construed by and enforced in accordance with the
laws of the State of Illinois, without regard to conflict of laws principles.


6.7           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute the same instrument.


6.8           Expenses.  Each party shall pay its own expenses incident to the
negotiation, preparation and performance of this Agreement and the transactions
contemplated hereby, including all fees and expenses of its counsel and
accountants for all activities of such counsel and accountants undertaken
pursuant to this Agreement, whether or not the transactions contemplated hereby
are consummated.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
6.9           Remedies.  It is specifically understood and agreed that certain
breaches of this Agreement will result in irreparable injury to the parties
hereto, that the remedies available to the parties at law alone will be an
inadequate remedy for such breach, and that, in addition to any other legal or
equitable remedies which the parties may have, a party may enforce its rights by
an action for specific performance and the parties expressly waive the defense
that a remedy in damages will be adequate.


6.10           Third Party Rights.  Except as regards the indemnification rights
and obligations herein, this Agreement is for the benefit of the parties hereto
and is not entered into for the benefit of, and shall not be construed to confer
any benefit upon, any other party or entity.


[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, Seller and Buyer have caused this Asset Purchase Agreement
to be executed as of the date first above written.
 
 

 
SELLER:
          MEDIA EXCHANGE GROUP, INC.                            
 
By:
/s/ Joseph R. Cellura       Name: Joseph R. Cellura       Title:   Authorized
Signatory                     BUYER:           CONSORTEUM HOLDINGS, INC.        
        By: /s/ Craig Fielding       Name: Craig Fielding       Title:  CEO  
























 
6

--------------------------------------------------------------------------------

 






















EXHIBIT 1
BILL OF SALE
SCHEDULE 1.3(i)
ASSUMED LIABILITES




Promissory Notes in the aggregate principal amount of $1,864,152. The holders of
such Notes have agreed to convert such notes into an aggregate of 127,683,040
shares of common stock of the Buyer .
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 1.4
Excluded Liabilities


(1)  
A Promissory Note in the principal face amount of $375,000 issued by the Company
on August 27, 2010.

(2)  
Promissory Notes in the aggregate principal face amount of $990,000 issued by
IntelliCell Biosciences, Inc., a New York corporation, and assumed by the
Company as a result of the closing of the transactions contemplated by the
Merger Agreement, as amended and restated, entered into between the Company,
Intellicell Acquisition Corp., a New York corporation and a wholly-owned
subsidiary of the Company, and IntelliCell Biosciences, Inc., a New York
corporation.




 
 
 
 
8